DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 was filed after the mailing date of the Final Rejection on 3/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Stenberg et. al. (US 2017/0307886).

Regarding claim 1 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, comprising: 
a first planar waveguide (250) substrate having a first and second opposite surfaces and a first index of refraction (para;. 0029); 
a plurality of diffractive optical elements (para. 0030) disposed upon the first surface of the first planar waveguide to diffract light in a first direction out of the first planar waveguide substrate towards a viewer (input grating) (output grating) (para. 0020; figs. 1 and 3; For the display image forming structure in the glasses must be on the same side as the eye): 

Stenberg teaches (fig. 7b) that the output is in a second direction into the first planar waveguide substrate away from the viewer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the HMD as taught by Tervo with the output structure as taught by Stenberg for the benefit of variability of operation depending on the form factor required for the HMD. Furthermore it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Tervo as modified by Stenberg an anti-reflective coating (405a-f) disposed upon the second surface of the first planar waveguide substrate through which the light refracted in the second direction leaves the first planar waveguide substrate with the anti-reflective coating increasing transmission through the second surface of the first planar waveguide substrate (para. 0040 and 0055-0056).

Regarding claim 2 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the first planer waveguide substrate is configured to propagate light by total internal reflection between the plurality of diffractive optical elements and the anti-reflective coating in a substantially first direction, and outcouple light in a second direction substantially orthogonal to the first direction (para. 0020; figs. 1 and 3;  For the display image forming structure in the glasses must be on the same side as the eye).

Claims 3 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Stenberg et. al. (US 2017/0307886) in further view of Popovich et. al. [(US 2018/0059305) (with Brown et al. (US 2014/0140653) incorporated by reference)].

Regarding claim 3 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the light propagating by total internal reflection comprises an S polarization component and a P polarization component.
Popovich teaches where the light propagating by total internal reflection comprises an S polarization component and a P polarization component (para. 0054).
It would have been obvious to one having ordinary skill in the aret before the effective filing date of the invention to have modified the HMD waveguide structure as taught by Tervo with the S,P light injection as taught by Popovich for the benefit of a brighter image from the microdisplay.

Regarding claim 14 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where the anti-reflective coating is comprised less than eight layers alternating between a first material and a second material (para. 0044.

Regarding claim 15 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where the anti-reflective coating consists of four layers (para. 0044).

Regarding claim 16 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the first material has comparatively higher index of refraction than the second material (para. 0041; AlO2 n=1.77).

Regarding claim 17 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the first material is TiO2 (para. 0041).

Regarding claim 18 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where each layer of TiO2 has an index of refraction greater than 2 (para.0041).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Stenberg et. al. (US 2017/0307886) in further view of Popovich et. al. [(US 2018/0059305) (with Brown et al. (US 2014/0140653) incorporated by reference)] in further view of Harris et. al. (US 8619365)

Regarding claim 4 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where the anti-reflective coating is configured to reduce phase retardation between the two components such that an angle of incidence of the S component is substantially similar to that of the P component through the waveguide.
 the anti-reflective coating is configured to reduce phase retardation between the two components such that an angle of incidence of the S component is substantially similar to that of the P component through the waveguide (col. 2, lines 31-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system as taught by Tervo with an AR coating as taught by Harris for the benefit of increased light output from the display.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Stenberg et. al. (US 2017/0307886) in further view of Korenaga et. al. (US2003/0077458).

Regarding claim 19 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the second material is SiO2.
Korenaga teaches where the second material is SiO2. (see table 9 on page 8; layers 102 and 104)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system as taught by Tervo with an AR coating as taught by Korenaga for the benefit of increased light output from the display.

Regarding claim 20 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where each layer of SiO2 has an index of refraction between 1.45 and 1.58.
2 has an index of refraction between 1.45 and 1.58. (see table 9 on page 8 (SiO2, n = 1.44)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system as taught by Tervo with an AR coating as taught by Korenaga for the benefit of increased light output from the display. 

Regarding claim 21 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where a cumulative index of refraction of the anti-reflective coating has an imaginary refractive index component value less than 5 x 10-4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer structure as taught by Korenaga to decrease the imaginary component of the index of refraction to decrease the absorption of light allowing for greater light extraction at the surface.  Furthermore It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Regarding claim 22 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where a cumulative index of refraction of the anti-reflective coating has an imaginary refractive index component value between 5 x 10-4 and 1 x 10-3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer structure as taught by Korenaga to decrease the imaginary component of the index of refraction to decrease In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Regarding claim 23 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where a cumulative index of refraction of the anti-reflective coating has an imaginary refractive index component value less than 5 x 10-4.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer structure as taught by Harris to decrease the imaginary component of the index of refraction to decrease the absorption of light allowing for greater light extraction at the surface.  Furthermore It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872